Citation Nr: 1606554	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  09-37 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for weight gain, claimed as secondary to multiple sclerosis.

2.  Entitlement to service connection for a bilateral hearing loss disability, claimed as secondary to multiple sclerosis.

3.  Entitlement to service connection for a chronic groin fungus, claimed as secondary to multiple sclerosis.

4.  Entitlement to service connection for loss of cognitive senses, claimed as secondary to multiple sclerosis.

5.  Entitlement to service connection for osteoporosis, claimed as secondary to multiple sclerosis.

6.  Entitlement to special monthly pension based on the need for aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Adam G. Werner, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to February 1953.  

The Veteran died in January 2011.  However, the appellant is the Veteran's surviving spouse and has been accepted as the Veteran's substitute for purposes of processing this appeal to completion.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (effective October 6, 2014).  See also 79 Fed. Reg. 52977 - 52985 (Sept. 5, 2014).  

The Board notes, as it did in prior May 2008 and November 2009 decisions, that there were two claim streams being adjudicated in regards to whether the Veteran was entitled to service connection for multiple sclerosis and resulting secondary disabilities.  The first claim stream was resolved through the grant of service connection for multiple sclerosis by the Board in the November 2009 decision.  In effectuating the award, the RO granted a 100 percent disability rating for multiple sclerosis, effective March 31, 2003.  Special Monthly Compensation based on the need for Aid and Attendance was also granted, effective the same date.  The claims currently before the Board stem from claims filed in June 2007 and adjudicated in December 2007 and July 2008 rating decisions by the by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Weight gain is a symptom or finding and not a chronic disability for which VA disability benefits may be awarded.

2.  Resolving all doubt in the Veteran's favor, his bilateral hearing loss disability was related to his service-connected multiple sclerosis.

3.  Resolving all doubt in the Veteran's favor, his chronic groin fungus was related to his service-connected multiple sclerosis.

4.  Resolving all doubt in the Veteran's favor, his loss of the cognitive senses was related to his service-connected multiple sclerosis.

5.  Resolving all doubt in the Veteran's favor, his osteoporosis was related to his service-connected multiple sclerosis.

6.  The Veteran was permanently and totally disabled and in need of the aid and attendance of another person due to service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for weight gain have not been met. 38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria to establish service connection for bilateral hearing loss, secondary to multiple sclerosis, are met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.385 (2015).

3.  The criteria to establish service connection for a chronic groin fungus, secondary to multiple sclerosis, are met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

4.  The criteria to establish service connection for loss of the cognitive senses, secondary to multiple sclerosis, are met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

5.  The criteria to establish service connection for osteoporosis, secondary to multiple sclerosis, are met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

6.  The criteria for entitlement to non-service-connected pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify & Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the notice requirements have been satisfied.  The Veteran, and by extension the Appellant, received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the initial adjudication of the claim, thereby satisfying the VA's duty to notify in this case.  See the September 2007 and October 2007 VCAA letters; Dingess, supra.  

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, post service VA treatment records and lay statements are in the file.  Additionally, competent medical opinions are of record sufficient to decide the claims on appeal.

For the above reasons, the Board finds that VA has fulfilled its duty to notify and assist the Appellant.  Therefore, the Appellant will not be prejudiced as a result of the Board proceeding to the merits of the claim.  

II.  Service Connection

A.  General Law and Regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).

For certain chronic disorders, including sensorineural hearing loss disability and arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).

A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or that was chronic as defined by regulation with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(a),(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).

A disability that is proximately due to or the result of a service connected disease or injury shall be service connected.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a non-service connected disability, which is aggravated by a service-connected disability.  In such an instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2015).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley, supra.  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B.  Weight Gain

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for weight gain.  Weight gain is not a disability for VA purposes. 

Weight gain is a finding or symptom and not a disability in and of itself for which VA compensation benefits are payable.  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a 'disability' for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (although the Veteran is competent to describe symptoms of pain, pain, alone, without a sufficient factual showing that the pain is derived from the in-service injury is not a disability).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer  v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection can only be granted for a disability resulting from disease or injury.  See 38 U.S.C.A. § 1110.  Weight gain is a finding that manifests itself only in examination and is not a disability for which service connection can be granted.  As such, service connection for weight gain is not warranted.

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for weight gain.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

C.  Bilateral Hearing Loss, Chronic Groin Fungus, Loss of Cognitive Senses, Osteoporosis

In this case, the record of a VA audiological consultation conducted in February 2008 contains pure tone threshold findings, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
40
55
60
70
75
LEFT
35
50
60
75
80

Speech discrimination scores were 76 percent for the right ear and 72 percent for the left ear.

The February 2008 VA audiology consult supports the conclusion that the Veteran had a bilateral hearing loss disability for VA compensation purposes, as he demonstrated an auditory threshold of 75 decibels in the right ear and 80 decibels in the left ear at 4000 Hertz.  38 C.F.R. § 3.385 (2015).

Additionally, other private medical evidence of record documents diagnoses of a chronic groin rash (see, e.g., October 2006 private medical record), loss of the cognitive senses (see, e.g., February 2007 and September 2009 private medical records), and osteoporosis (see, e.g., February 2007 private medical record).

Therefore, the question to be decided in the present appeal is whether such hearing loss, chronic groin rash, loss of cognitive senses, and osteoporosis was associated with the Veteran's service-connected multiple sclerosis.

A February 2007 letter from F.J.B., M.D., reflects that "[t]he progression of [the Veteran's] multiple sclerosis is affecting his cognitive skills as well."  A February 2007 letter from R.C., M.D., indicates that due to the Veteran's multiple sclerosis, he leaned to one side due to weakness in his trunk muscles and had consequently developed osteoporosis in his hips.  A May 2007 independent epidemiological evaluation conducted by L.L.V., Ph.D., M.M., noted the Veteran's hearing loss, osteoporosis, chronic groin fungus, and cognitive problems.  Dr. V. directly related all of those disabilities to the Veteran's multiple sclerosis.  She further opined that a review of the Veteran's record did not reveal another likely etiology.

All of this evidence indicates that the Veteran's hearing loss, chronic groin rash, loss of cognitive senses, and osteoporosis were associated with the Veteran's service-connected multiple sclerosis.  Notably, no medical treatment provider has provided an alternative etiology for these disorders other than as due to the Veteran's service-connected multiple sclerosis.

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  However, the threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Board finds that the evidence is, at the very least, in relative equipoise as to whether the Veteran's diagnosed hearing loss disability, chronic groin rash, impairment of cognitive senses, and osteoporosis were caused secondary to his service-connected multiple sclerosis.  Therefore, the Board will resolve doubt in favor of the Veteran and grant the Veteran's claims.

In summary, for the reasons explained above, having resolved doubt in favor of the Veteran, service connection for a hearing loss disability, chronic groin rash, impairment of cognitive senses, and osteoporosis, all as secondary to service-connected multiple sclerosis, is warranted.  38 C.F.R. § 3.310(a).

III.  Special Monthly Pension

Improved non-service-connected pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the veteran's willful misconduct.  38 U.S.C.A. § 1521(a) (West 2014).  Basic entitlement to pension exists if, among other criteria, the veteran's income is not in excess of the specified maximum annual pension rate (MAPR).  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4) (2015).

Here, there is no question that prior to his death, the Veteran was permanently and totally disabled.  However, the record reflects that the Veteran was permanently and totally disabled due to service connected disability.  Indeed, as mentioned in the introduction, a 100 percent total disability rating as well as special monthly compensation based on the need for aid and attendance as due to service-connected disability has already been granted for the entire period on appeal by means of an interlocutory RO decision.  As special monthly compensation based on the need for aid and attendance in conjunction with a total service-connected disability rating is a greater benefit than special monthly pension, the claim for special monthly pension has become moot.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for weight gain is denied.

Entitlement to service connection for a bilateral hearing loss disability, claimed as secondary to multiple sclerosis, is granted.

Entitlement to service connection for a chronic groin fungus, claimed as secondary to multiple sclerosis, is granted.

Entitlement to service connection for loss of cognitive senses, claimed as secondary to multiple sclerosis, is granted.

Entitlement to service connection for osteoporosis, claimed as secondary to multiple sclerosis, is granted.

Entitlement to special monthly pension based on the need for aid and attendance of another person is denied.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


